Case 9:20-cv-81673-DMM Document 3 Entered on FLSD Docket 09/14/2020 Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA


  ALAN GELBSTEIN,

           Plaintiff,

  vs.

  COSTCO WHOLESALE CORPORATION, a
  Foreign Profit Corporation,

          Defendant.
  __________________________________/


         COSTCO WHOLESALE CORPORATION'S NOTICE OF REMOVAL AND SUPPORTING
                              MEMORANDUM OF LAW

           Defendant, COSTCO WHOLESALE CORPORATION, a Foreign Profit Corporation, hereby

  files its Notice of Removing this case to the United States Southern District of Florida from the

  Circuit Court of the 15th Judicial Circuit, in and for Palm Beach County, Florida, and states:

           1.      This action was commenced on July 7, 2020 in the Circuit Court of the 15th

  Judicial Circuit in and for Palm Beach County, Florida, Case No.: 50-2020-CA-007051.

           2.      This is a civil action in which Plaintiff ALAN GELBSTEIN claims bodily injuries

  by virtue of him allegedly stepping into a hole in a Costco parking lot.

           3.      The removal of this case is authorized by the provisions of 28 U.S.C. §1441, et

  seq.

           4.      This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1) because this

  case involves a controversy between a plaintiff who is a citizen of the State of New York

  and a defendant that is a citizen of the State of Washington, and the amount in controversy

  exceeds the sum of $75,000.00 exclusive of interest, costs, and attorney’s fees.
Case 9:20-cv-81673-DMM Document 3 Entered on FLSD Docket 09/14/2020 Page 2 of 5




  Diversity of citizenship

            5.     Defendant, COSTCO WHOLESALE CORPORATION, a Foreign Profit Corporation,

  is a citizen of the State of Washington because it is a Washington corporation with its

  principal place of business in Washington. See 28 U.S.C.A. § 1332(c)(1) (providing that a

  corporation shall be deemed to be a citizen of any State by which it has been incorporated

  and of the State where it has its principal place of business); see Exh. A.

            6.     Plaintiff ALAN GELBSTEIN is and has been at all times material a citizen of the

  State of New York. See generally Huchon v. Jankowski, 2007 WL 221421 (S.D. Fla. Jan. 25

  2007); Lieberman v. Lm General Ins. Co., 2015 WL 111980006, at *1 (S. D. Fla. Jan. 26,

  2015) (“Here, Defendant has alleged in its Notice of Removal that Plaintiff is a citizen of

  Florida and that Defendant is a citizen of Illinois and Massachusetts. Plaintiff has not

  contested this representation, either through allegations in the Amended Complaint or in

  her Response. ‘Allegations in the defendant’s petition for removal, if not contradicted by

  the allegations of the complaint, are alone sufficient to establish prima facie existence of

  federal jurisdiction.’” (internal citation omitted)).

  Amount in controversy

            7.     The complaint, ¶1, alleges only that this is an action for damages in excess of

      $30,000, which is the State court jurisdictional threshold. (See Exh.B). However, based on

      Plaintiff’s pre-suit demand letter 1 and Plaintiff’s denial of Defendant’s request for

      admission concerning whether he agrees that damages are capped at $75,000, Defendant


  1
    Plaintiff’s counsel deemed the settlement letter confidential and thus Costco will not attach the
  letter to this Notice of Removal or reference the requested settlement amount without Court
  permission.



  [20-0233/4146101/1]                          2
Case 9:20-cv-81673-DMM Document 3 Entered on FLSD Docket 09/14/2020 Page 3 of 5




   submits that the requisite amount in controversy has been met. (Exh.C; Exh.D); see Wilson

   v. Target Corp., 10-80451-CIV-MARRA, 2010 WL 3632794, at *4 (S.D. Fla. Sept. 14, 2010)

   (“The Court therefore holds that Wilson's pre-suit demand, considered in conjunction with

   Wilson's intentionally equivocal response to Target's request for admissions and the

   unspecified damages in Wilson's complaint, demonstrates Target has shown, by a

   preponderance of the evidence, that the amount in controversy in this case

   exceeds $75,000.”).

  Timeliness

          8.     The complaint was served on July 7, 2020; however, the basis for this

  removal is not premised on Plaintiff’s Complaint but is instead based on Plaintiff’s

  responses to Defendant’s Request for Admissions, in which Plaintiff “denied as phrased”

  Defendant’s request that “Plaintiff agrees that the damages in this case are capped at, or

  limited to, a maximum of $75,000” and Defendant’s request that “Plaintiff will not seek

  damages exceeding $75,000.” (See Exh.C; Exh.D); see 28 U.S.C. § 1446(b) (“If the case

  stated by the initial pleading is not removable, a notice of removal may be filed within

  thirty days after receipt by the defendant, through service or otherwise, of a copy of an

  amended pleading, motion, order or other paper from which it may first be ascertained that

  the case is one which is or has become removable . . . .”); see Wilson, 2010 WL 3632784 at

  *3 (“Thus, when Wilson's complaint only alleged damages in excess of $15,000.00, the

  minimum jurisdictional amount required for Florida state courts of general jurisdiction,

  Target was justified in seeking record confirmation from Wilson, through discovery, that

  the amount in controversy actually exceeded the jurisdictional amount for a United States

  district court. When Target received Wilson's response to its request for admissions,




  [20-0233/4146101/1]                      3
Case 9:20-cv-81673-DMM Document 3 Entered on FLSD Docket 09/14/2020 Page 4 of 5




  stating that she could not admit or deny the amount in controversy exceeded $75,000.00,

  Target was justified in considering that response an “other paper” within the meaning of 28

  U.S.C. § 1446(b), from which it may first be ascertained that the case was removable.”).

          9.     This Notice of Removal is being timely filed within 30 days after August 16,

  2020, the date the responses to the requests for admission were received.


  Procedural matters

          10.    A copy of all process, pleadings, and orders served upon the Defendant is

  attached hereto as Composite Exhibit E.

          11.    COSTCO will give written notice of the filing of this notice as required by

  U.S.C. §1446(d).

          12.    A copy of this notice will be filed with the Clerk of the Circuit Court, in and for

  Palm Beach County, Florida, as required by 28 U.S.C. §1446(d).

         WHEREFORE, COSTCO WHOLESALE CORPORATION, a Foreign Profit Corporation,

  respectfully requests this action be removed to this Court.


                                    CERTIFICATE OF SERVICE

  WE HEREBY CERTIFY the undersigned electronically filed on this ___ day of September 2020

  the foregoing with the Clerk of Court by using CM/ECF system, which will send a notice of

  electronic filing to the following:      Aaron A. Karger, Esq., Law Offices of Aaron A.




  [20-0233/4146101/1]                         4
Case 9:20-cv-81673-DMM Document 3 Entered on FLSD Docket 09/14/2020 Page 5 of 5




  Karger, P.A., One N.E. 2nd Avenue, #200, Miami, FL        33132 (aaron@aak-law.com;

  service@aak-law.com).

                                      COONEY TRYBUS KWAVNICK PEETS
                                      Attorneys for Defendant
                                      1600 W. Commercial Blvd., #200
                                      Fort Lauderdale, FL 33309
                                      (954) 568-6669; fax: (954) 568-0085
                                      Primary e-mail: reception@ctkplaw.com
                                      Secondary e-mail: tzaccour@ctkplaw.com




                                      By: ___________________________________
                                             DAVID F. COONEY
                                             Florida Bar No. 260215




  [20-0233/4146101/1]                5
